This suit was instituted by S.E. Arledge against the Wichita School Supply Company and E. H. Stafford Manufacturing Company in the county court at law No. 1 of Dallas county, Tex.
Plaintiff alleged a contract between himself and defendants whereby they had agreed to sell him chairs for his theater in Garland, Tex.; that defendants had failed to furnish the chairs provided for in the contract to his damage in the sum of $500. He also alleged a payment to defendants of $150 and prayed for its return.
The case was submitted on special issues, and judgment was rendered in favor of Arledge for the sum of $600, and from that judgment Wichita School Supply Company alone has appealed.
                                Opinion.
No briefs have been filed in the case by either of the parties. The record discloses no fundamental error; therefore the judgment of the trial court is affirmed.
Affirmed.